DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Arguments
Applicant's arguments filed 10/29/2020 have been fully considered but they are not persuasive. Applicant argues that the Kathen reference is silent regarding the amended . 
The drawing objection from the non-final has been withdrawn, however, based on the amendments, a new drawing objection is presented below.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the central aperture must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no support for the limitation “central aperture” in claim 10. This is not show in the drawings nor or is this term used in the applicants arguments or specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear to the examiner what the central aperture is. There is no teaching or mention of this limitation within the specifications and based on the drawings examiner will interpret this to be the exposed area of #3a that is surround by #10a and #20. This can be an aperture which allows the pressure cell to be exposed to the medium.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

Claims 1, 3-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kathen US 5824909.
As to claim 1, Kathen teaches “A pressure measuring device (Abstract) for detecting the pressure of a medium within a container or a pipeline (The prior art teaches a structure for measuring pressure, therefore it can be used to measure pressure within a container or pipeline. Furthermore, this claimed limitation is a statement of intended use, and it has been held by the courts that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham 2 USPQ2d 1647 (1987). See MPEP 2114), comprising a capacitive pressure measuring cell (Column 1, lines 11-20) consisting of a base body (Figure 1, #3a) and a membrane (Figure 1, #3c); a process connector accommodating the pressure measuring cell (Figure 1, #1); and a housing (Figure 1, #7) mounted on the process connector for accommodating means for electronic signal processing (Figure 1, #7 is the housing, Column 1, lines 8-20 teach piezo elements therefore the pressure sensor must contain electronic signal processing means in some capacity), wherein a retaining element (Figure 1, #2) is arranged at the process connector (Figure 1, #1) wherein the pressure measuring cell rests with the membrane side thereof on an inwardly projecting base area portion of the retaining element (Figure 1, #2c is the inwardly projecting region of the retention unit which rests on the membrane #3c), so that only the membrane and the base area portion of the retaining element are in contact with the medium (Figure 1, #2b is the base area of the retaining element and #3c is the membrane. These 2 elements would be in contact with the medium), the retaining element coupling the pressure (Figure 1, #2, #2b and #2c aid in coupling #3 into #1), wherein a sealing element is arranged between the inwardly projecting base area portion of the retaining element and the pressure measuring cell in order to prevent a penetration of the measuring medium into the interior of the housing (Figure 1, #4 is between #3 and the base area portion #2b), and wherein the retaining element and the process connector are formed as separate parts (Figure 1, #2 is the retaining element which is separate from the process connector #1), wherein the retaining element is shaped as a ring (Although not explicitly taught that this particular element is ring shaped, both #6 and #1 are ring shaped implying that the sensor is a ring shaped structure. This implies that the retaining element, housing and pressure cell are also ring shaped) including the base area portion circumscribed by an outer area portion bent-over with respect thereto and fitted over the end face of the process connected facing the medium (Figure 1, #2b is the base area portion of the retaining element and it is bent and fits over #1 via #3), wherein the retaining element is in a material-bonded and/or form-fit manner connected to the process connector exclusively in the bent-over outer area portion (Figure 1, #2 is the retaining element which is material bonded to process connector #1 and the bent portion of #2 at #2b form-fits the pressure cell into the process connector #1. Along with the seal, this ensures a secure bond between the elements so that the medium does not leak into the sensor; Column 1, lines 8-19 detail this function, which is also the function of the claimed invention. Both the prior art and claimed invention ensure a proper seal between elements to prevent the medium from entering the sensor) so that the base area portion is elastically preloaded with respect to the pressure measuring cell (Column 6, lines 63 to Column 7, line 13 teaches that #2b is an elastic structure. The elasticity can be adjusted).” Kathen does not explicitly teach that the retaining element is ring shaped.



As to claim 3, Kathen teaches “wherein the sealing element is configured as a turned, milled or sintered part, as a film or as a coating (Column 2, lines 12-35 teach a variety of seals such as materials and types. It would have been obvious to one of ordinary skill in the art to choose a type of seal since choosing one type of known element over another involves routine skill in the art).”

As to claim 4, wherein the retaining element is configured as a deep-drawn part from a sheet metal (Column 1, line 25 teaches that the housing, which contains the retaining element, is made of metal).”

As to claim 5, “wherein the outer area portion of the retaining element comprises at least one further bend (Figure 2, #2c is another bend in #2b).”
	As to claim 6, Kathen teaches “wherein the retaining element has a maximum thickness of 0.4 to 0.5 mm in the base area portion (Column 7, lines 38-57 teach thicknesses and dimensions of the elements of the cell. Adjusting values within a known range involves routine skill in the art and is a design choice to optimize the performance of the device).”

	As to claim 7, Kathen teaches “wherein the distance d between the side of the pressure measuring cell membrane facing the medium and the bottom side of the retaining element facing the medium is 0.5 to 1 mm, preferably 0.7 mm (Column 7, lines 38-57 teach thicknesses and dimensions of the elements of the cell. Adjusting values within a known range involves routine skill in the art and is a design choice to optimize the performance of the device).”

	As to claim 8, Kathen teaches “wherein the sealing element has a thickness of 0.01 to 0.5 mm (Column 7, lines 38-57 teach thicknesses and dimensions of the elements of the cell. Adjusting values within a known range involves routine skill in the art and is a design choice to optimize the performance of the device).”

	As to claim 9, Kathen teaches “wherein the pressure measuring device meets hygienic requirements (Column 7, lines 38-57 teach thicknesses and dimensions of the elements of the cell. Adjusting values within a known range involves routine skill in the art and is a design choice to optimize the performance of the device).”

	As best understood, as to claim 10, Kathen teaches “wherein an inward extent of the base area portion of the retaining element is limited by a central aperture in the retaining element, which allows the membrane to be in contact with the medium (Figure 1, #2c is the inward extend but allows for the pressure cell #3 and its face #3e to be exposed to the medium via an aperture).”


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kathen US 5824909 in view of Mueller DE102009028662 (see attached document).
As to claim 2, the prior arts are silent regarding the limitation of “wherein the retaining element comprises concentrically extending grooves at the contact surface for the sealing element.”
Mueller teaches “wherein the retaining element comprises concentrically extending grooves at the contact surface for the sealing element ([0034]).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the concentric circles taught by Mueller with the pressure cell taught by Kathen. The benefits of the concentric grooves are discussed in this section of the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TARUN SINHA/            Primary Examiner, Art Unit 2863